NUMBER 13-13-00422-CV

                            COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

          FOR THE BEST INTEREST AND PROTECTION OF C.G.


                       On appeal from the Probate Court
                          of Hidalgo County, Texas.


                                      ORDER
  Before Chief Justice Valdez and Justices Benavides, and Longoria
                          Order Per Curiam

       This Court issued an opinion in this case on June 19, 2014. Appellant, C.G., filed

a motion for rehearing requesting that this Court reconsider the costs assessed against

her. The Court requested that appellee file a response thereto, but no response has

been filed.




                                           1
        The Court notes that appellant’s counsel did not comply with Texas Rule of Civil

Procedure 145 at the trial court level, which sets forth the proper procedure to establish

indigency. See TEX. R. CIV. P. 145. Further, appellant’s counsel did not comply with

Texas Rule of Appellate Procedure 20.1, which is the procedure to establish indigency

during the pendency of an appeal. See TEX. R. APP. P. 20.1. However, having re-

examined the record and fully considered the motion for rehearing, and given our ability

under Texas Rule of Appellate Procedure 43.4 to re-assess costs “for good cause,” this

Court is of the opinion that the motion should be and is GRANTED. See TEX. R. APP. P.

43.4.

        We vacate and withdraw the judgment that we issued on June 19, 2014, however,

the opinion previously issued in this cause will not be withdrawn.            See id. R.

42.1(a)(2)(A).



                                                              PER CURIAM

Delivered and filed the
30th day of September, 2014.




                                            2